Case 6:18-cv-00223-JA-LRH Document 58 Filed 12/20/19 Page 1 of 6 PageID 738




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY and STATE
  FARM FIRE AND CASUALTY
  COMPANY,

                          Plaintiffs,

  v.                                                           Case No: 6:18-cv-223-Orl-28LRH

  FAMILY PRACTICE AND REHAB, INC.
  and GILSON MORTIMER,

                          Defendants.


                                                ORDER
            This cause came on for consideration without oral argument on the following motion filed

  herein:

            MOTION:       PLAINTIFFS’ RENEWED MOTION FOR FINAL DEFAULT
                          JUDGMENT AGAINST DEFENDANT, FAMILY
                          PRACTICE AND REHAB, INC., AND INCORPORATED
                          MEMORANDUM OF LAW (Doc. No. 48)

            FILED:        October 1, 2019



            THEREON it is ORDERED that the motion is DENIED without prejudice.

  I.        BACKGROUND.

            On February 14, 2018, Plaintiffs filed a complaint against Defendants Family Practice and

  Rehab, Inc. (“Family Practice”) and Gilson Mortimer (“Mr. Mortimer”).           Doc. No. 1.    The

  complaint alleges that Defendants willfully, knowingly, and intentionally conspired to defraud

  Plaintiffs by making material misrepresentations regarding the ownership of Family Practice. Id.
Case 6:18-cv-00223-JA-LRH Document 58 Filed 12/20/19 Page 2 of 6 PageID 739




  The complaint asserts two counts against both Defendants (fraud and unjust enrichment) and a claim

  for declaratory relief against Family Practice. Id.

         Mr. Mortimer has appeared by counsel and filed an answer. Doc. No. 18. Family Practice

  did not timely answer or otherwise respond to the complaint, and upon Plaintiffs’ motion, a Clerk’s

  default was entered against it. Doc. Nos. 14, 16.

         On May 22, 2018, Plaintiffs filed a motion for default judgment against Family Practice.

  Doc. No. 24. Magistrate Judge Spaulding denied that motion without prejudice. Doc. No. 25.

  Judge Spaulding determined that because the complaint alleges that Family Practice and Mr.

  Mortimer jointly participated in a fraudulent scheme, entry of a default judgment against Family

  Practice could raise the possibility of inconsistent judgments should Mr. Mortimer go on to

  successfully defend against Plaintiffs’ claims. Id. at 2–3. Judge Spaulding ordered that “Plaintiffs

  may file a renewed motion for entry of a default judgment no later than twenty-one days after the

  case is resolved as to Defendant Mortimer.” Id. at 3.

         Plaintiffs thereafter moved for summary judgment against Defendant Mortimer. Doc. No.

  36. The Honorable John Antoon II granted the motion in part and denied it in part. Doc. No. 47.

  One issue raised by the motion was whether Mr. Mortimer had an ownership interest in Family

  Practice. Id. at 4. As explained in Judge Antoon’s Order:

         Health care clinics operating in Florida are required to be licensed by the Agency for
         Health Care Administration (“AHCA”) unless they qualify for an exemption. Fla.
         Stat. § 400.991 (2012). A clinic does not lawfully provide services if it does so
         without obtaining required licenses or meeting the standards for an exemption.
         Section 400.9905(4)(g), Florida Statutes, provides an exemption for clinics that are
         “wholly owned by one or more licensed health care practitioners . . . if one of the
         owners who is a licensed health care practitioner is supervising the business activities
         and is legally responsible for the entity’s compliance with all federal and state laws.”
         A Florida statute pertaining to personal injury protection (“PIP”) benefits also
         provides exemptions to licensing requirements for entities “wholly owned” by a
         physician licensed under chapters 458 or 459, or by a chiropractic physician licensed
         under chapter 60. Id. § 627.736(5)(h). “An insurer or insured is not required to


                                                  -2-
Case 6:18-cv-00223-JA-LRH Document 58 Filed 12/20/19 Page 3 of 6 PageID 740




          pay a claim or charges . . . for any service or treatment that was not lawful at the time
          rendered [or] [t]o any person who knowingly submits a false or misleading statement
          relating to the claim or charges.” Id. § 627.736(b)(1).

  Id. at 1–2. Judge Antoon concluded that there was no genuine issue of material fact as to whether

  Family Practice was “wholly owned” by one or more licensed health care practitioners because the

  evidence demonstrated that Mr. Mortimer had an ownership interest in Family Practice. Id. at 4–

  13. Therefore, Judge Antoon concluded that “Family Practice was not exempt from licensure and

  therefore was not lawfully entitled to payments from State Farm.” Id. at 12–13. Judge Antoon

  granted summary judgment in Plaintiffs’ favor on the unjust enrichment claim against Mr. Mortimer.

  Id. at 14–15. Judge Antoon concluded, however, that genuine issues of material fact remained as

  to whether Mr. Mortimer committed common law fraud. Id. at 13. Judge Antoon also found that

  genuine issues of material fact remained regarding the amount of damages. Id. at 15.

          On October 1, 2019, Plaintiffs filed a renewed motion for default judgment against Family

  Practice. Doc. No. 48. Plaintiffs state that “[b]ased on this Court’s ruling on Plaintiffs’ Motion

  for Summary Judgment, there is no impediment to entry of Final Judgment as to Family Practice.”

  Id. at 4. Specifically, Plaintiffs state that the Court has “now ruled on the central dispositive issue

  in this case,” regarding the ownership of Family Practice, and that as a result, Plaintiffs “are entitled

  to recover damages from Family Practice equal to the amounts [Plaintiffs] paid to Family Practice.”

  Id. at 4.

          On the same day, Plaintiffs also filed a second motion for summary judgment against Mr.

  Mortimer. Doc. No. 49. In the motion for summary judgment, Plaintiffs argued that no issues of

  material fact remained regarding whether Mr. Mortimer engaged in common law fraud or the

  amount of damages suffered by Plaintiffs. Id.




                                                    -3-
Case 6:18-cv-00223-JA-LRH Document 58 Filed 12/20/19 Page 4 of 6 PageID 741




          After a hearing, Judge Antoon granted in part and denied in part the second motion for

  summary judgment. Doc. No. 57. Judge Antoon found that genuine issues of material fact remain

  as to whether Mr. Mortimer committed common law fraud. Id. at 2. Judge Antoon determined,

  however, that no issues of fact remained regarding damages on Plaintiffs’ unjust enrichment claim,

  which Judge Antoon determined were $410,679.64 plus interest. Id. at 3–4.

          The renewed motion for default judgment (Doc. No. 48) was referred to the undersigned,

  and the matter is ripe for review.

  II.     APPLICABLE LAW.

          “[A] defendant’s default does not in itself warrant the court in entering a default judgment.”

  Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).1 Instead, before

  entering default judgment, the Court must ensure that it has jurisdiction over the claims and parties,

  and that the well-pled factual allegations of the complaint, which are assumed to be true, adequately

  state a claim for which relief may be granted. See id. In this analysis, a defaulted defendant is

  deemed to have admitted all well-pleaded facts. A defaulted defendant is not, however, “held to

  admit facts that are not well-pleaded or to admit conclusions of law.” Id.

          In cases involving more than one defendant, if there is a risk of inconsistent judgments, a

  judgment of liability should not be entered against a defaulting party alleged to be jointly liable with

  other defendants until the matter has been adjudicated with regard to all defendants. See Frow v.

  De La Vega, 82 U.S. 552, 554 (1872) (“[A] final decree on the merits against the defaulting

  defendant alone, pending the continuance of the cause, would be incongruous and illegal.”). The




          1
           The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
  down prior to the close of business on September 30, 1981. See Bonner v. City of Prichard, Ala., 661 F.2d
  1206, 1209 (11th Cir. 1981) (en banc).

                                                     -4-
Case 6:18-cv-00223-JA-LRH Document 58 Filed 12/20/19 Page 5 of 6 PageID 742




  Eleventh Circuit has also extended the prohibition against logically inconsistent judgments to other

  cases beyond those where liability is deemed to be joint. In this circuit, it is “sound policy” that

  “when defendants are similarly situated, but not jointly liable, judgment should not be entered

  against a defaulting defendant if the other defendant prevails on the merits.” Gulf Coast Fans, Inc.

  v. Midwest Elecs. Imps., Inc., 740 F.2d 1499, 1512 (11th Cir. 1984) (citation omitted).

  III.   ANALYSIS.

         Upon consideration, the renewed motion for default judgment (Doc. No. 48) is due to be

  denied without prejudice. First, the motion is premature.        By prior Order, Judge Spaulding

  specifically ordered that “Plaintiffs may file a renewed motion for entry of a default no later than

  twenty-one days after the case is resolved as to Defendant Mortimer.” Doc. No. 25, at 3. As

  evidenced by the Orders on Plaintiffs’ motions for summary judgment, the case is not yet fully

  resolved as to Defendant Mortimer, particularly as it relates to the fraud claim. Doc. Nos. 47, 57.

  Moreover, in the motion for default judgment against Family Practice, Plaintiffs state that they are

  entitled to default judgment on both their fraud and unjust enrichment claims. Doc. No. 48, at 3.

  Therefore, to the extent that Plaintiffs ask the Court to enter default judgment against Family

  Practice on the fraud claim, as previously explained by Judge Spaulding, “entering a default

  judgment against Family Practice . . . raises the possibility of inconsistent judgments should

  Mortimer go on to successfully defend against Plaintiffs’ claims.” Doc. No. 25, at 2–3.

         Second, even if the motion were not premature, it fails to establish Plaintiffs’ entitlement to

  default judgment against Family Practice on each count of the complaint. In the motion, Plaintiffs

  do not set forth the elements of each of their claims against Family Practice as alleged in the

  complaint. Nor do Plaintiffs provide citation to relevant legal authority demonstrating how the

  well-pleaded allegations of the complaint establish each of those elements. Instead, Plaintiffs rely



                                                  -5-
Case 6:18-cv-00223-JA-LRH Document 58 Filed 12/20/19 Page 6 of 6 PageID 743




  solely on the Court’s first summary judgment order finding that Family Practice was not exempt

  from licensure under the AHCA and baldly assert that “this Court should enter Final Judgment for

  damages at [sic] to the fraud and unjust enrichment claims against Family Practice.” Doc. No. 48,

  at 3–5. This is insufficient. Any renewed motion must be supported by a memorandum of legal

  authority demonstrating how the well-pleaded allegations of the complaint establish each of the

  elements of the claims for which Plaintiffs seek default judgment against Family Practice. In

  making this showing, Plaintiffs must provide pinpoint citations to the portions of the complaint (by

  paragraph number) that establish each of those elements.

  IV.    CONCLUSION.

         For the reasons stated herein, Plaintiffs’ Renewed Motion for Final Default Judgment

  Against Defendant, Family Practice and Rehab, Inc. and Incorporated Memorandum of Law (Doc.

  No. 48) is DENIED without prejudice. Plaintiffs may file a renewed motion for entry of a default

  no later than twenty-one days after the case is resolved as to Defendant Mortimer. See Doc. No.

  25, at 3. Alternatively, Plaintiffs may renew their motion for default judgment upon notification

  that they are not seeking a default judgment against Family Practice on the fraud claim. Any such

  motion must comply with the dictates of this Order.

         DONE and ORDERED in Orlando, Florida on December 20, 2019.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties


                                                  -6-
